DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,5,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (US 2020/0389550) in view of Sirpal et al. (US 2012/0084690).
As to Claim 1, Yin et al. discloses An information processing device that controls a display in a plurality of display areas, which do not overlap one another and include at least a first display area and a second display area, the information processing device comprising: 
a display mode switching unit that switches between: 
a first display mode, in which the display is controlled as one display area combining the plurality of display areas (fig.1A; para.0021, 0238-controller controls the switch from non multitasking function {read as first mode} (rotated counterclockwise) to execution of multitasking function {read as second mode} when rotated clockwise; fig.11A(a)- para.0240- non-multitasking function, main body rotated in counterclockwise direction, only execution screen 1110 displayed on entire (one area) of touch screen 151), and 
a second display mode in which the display is controlled as two display areas of at least the first display area and the second display area (fig.11A(b)-(c) – para.0241- the multitasking function is executed, when main body is rotated clockwise direction, touch screen is divided into two display areas 1110, 1120); and 
a display control unit that, in response to switching from the first display mode to the second display mode when an active window and an inactive window both exist in the one display area during the first display mode (fig.11Aa-c- para.0241-0242-  when the multitasking  function is not executed (i.e non-multitasking function (read as first mode), the execution screen of first application 1110 (read as active window) is displayed in its entirety in the display screen and the execution screens of applications running in the background (read as inactive windows) both exist before the execution of the multitasking function (switching to the second mode)),
adapts the active window and the inactive window, that exist in the one display area, to be displayed in the first display area, 
displays, in the first display area, the active window (fig.11(b)- when multitasking function is executed, execution screen 1110 of first application (active window) displayed in first display area), places the inactive window behind the active window in the first display area, and 
displays, in the second display area, a thumbnail image corresponding to the inactive window (fig.11A(b)(c)- para.0242- icons 1120 of applications running in the background may be displayed on the second display area).
Yin et al. does not expressly disclose where in response to switching from the first display mode (i.e. non-multitasking function) to the second display mode (i.e. multitasking function), adapts the active window and the inactive window, that exist in the one display area, to be displayed in the first display area, places the inactive window behind the active window in the first display area. 
Sirpal et al. discloses a first display area where an active window (fig.5, 6A-B-para.0071-0072-actively displayed application A3) and inactive window (fig.5,6A-B- application icons 602’, 604’ correspond to application A1, A2 not actively displayed on the display 102) are displayed in displayed in display 102, and where the inactive window (A1, A2) are placed behind the actively displayed application (A3) as corresponding to the respective stack (refer to fig. 5).  Sirpal further discloses displaying icons 602’, 604’ corresponding to the applications not actively displayed (para.0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yin et al. with the teachings of Sirpal et al., such that when in a second mode (of Yin), the application window not actively displayed (background application of Yin) to be placed behind the actively displayed application (as disclosed by Sirpal) in the first display area (of Yin) and further display the icons corresponding to the applications not actively displayed (as disclosed by Sirpal), in the second display area (of Yin). The motivation being to provide a user the capability to manipulate and/or observe the logical associations of the multiple screens where not all screens are actively displayed by the device (para.0070-Sirpal).

As to Claim 5, Yim et al. in view of Sirpal et al. disclose wherein, when there is a plurality of inactive windows, the display control unit respectively displays, side by side, thumbnail images corresponding to each of the plurality of inactive windows in the second display area (Yim-para.0242- icons 1120 of applications running in the background may be displayed on the second display area; Sirpal-figs.6-10; icons 602’, 604’ correspond to the applications A1, A2 not actively displayed).
As to Claim 14 is a method claim drawn to the apparatus of Claim 1 and is rejected for the same reasons as set forth above.

Claim(s) 2-4, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (US 2020/0389550) in view of Sirpal et al. (US 2012/0084690), further in view of Klein et al. (US 2021/0405695).
As to Claim 2, Yim et al. in view of Sirpal et al. do not expressly disclose, but Klein et al. discloses: a first chassis corresponding to the first display area (Klein-fig.1-3-- display device 104a); a second chassis corresponding to the second display area (Klein-fig.1-3--second display 104b); a hinge unit that connects the first chassis and the second chassis such that the first and second chassis are rotatable relative to one another (Klein-.1-3-para.0035-hinge 108); and a state detection unit that detects whether the first chassis and the second chassis are in a bent state by relative rotation between the first chassis and the second chassis (Klein-fig.1-3-para.0031, 0037- when the device is a bent position), wherein when a change from a state where the first chassis and the second chassis are not bent to the bent state is detected (fig.1-3- when the device is not unbent position), the display mode switching unit switches from the first display mode to the second display mode (fig.1-2- para.0038, 0041, 0064- when in unbent position,  single display region 106B, 106C  is displayed; when in bent position,  two display regions are displayed). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yim et al. in view of Sirpal et al., by implementing a hinged structure, as disclosed by Klein et al., such that in an unbent state, the multitask function (of Yim) is not applied (i.e. non-multasking function-first mode) and in a bent state, the multasking function (of Yim) is applied, such that actively displayed and non-actively displayed applications (of Yim, Sirpal) are displayed in the first display region (of Klein) and the icons corresponding to applications running in the background (of Yim, Sripal) are displayed in the second display region (of Klein), the motivation being to enable the device to be configured in a multitude of postures by manipulating the orientation of the display screens with respect to one another, and provide UI that are easier to utilize based on the posture of the device.

As to Claim 3, Yim et al. in view of Sirpal et al., as modified by Klein et al., disclose a display screen disposed across the first chassis and the second chassis that is bent according to the relative rotation between the first chassis and the second chassis, wherein the display screen has the first display area on a side of the first chassis and the second display area on a side of the second chassis (Klein-figs.1- display screens 104a, 404b; figs.2-3- display regions 106D, 106E).

As to Claim 4, Yim et al. in view of Sirpal et al., as modified by Klein et al., disclose a first display screen including the first display area and that is disposed on the first chassis; and a second display screen including the second display area and that is disposed on the second chassis (Klein-figs.1-2- display screens 104a, 104b).  

As to Claim 6, Yim et al. in view of Sirpal et al., disclose wherein, when any one of the thumbnail images displayed in the second display area is selected, the display control unit displays an inactive window, from among the plurality of inactive windows, that corresponds to the selected thumbnail image (Yim-fig.11Aa-para.0241-0242-icons of applications running in background may be displayed; Sirpal-fig.7B-D- para.0076-a tap to select icon 602’ displays the associated with application A1). 
Yim et al. in view of Sirpal et al., do not expressly disclose where the inactive window is displayed in the second display area as an active window.
Klein et al. discloses: when any one of the thumbnail images displayed in the second display area is selected (fig.6C-para.0063-0068- when a user selects one of a plurality of UI controls 604A-C (i.e 604D) associated with currently executing applications displayed  on second display screen 104B), the display control unit displays an inactive window, from among the plurality of inactive windows, that corresponds to the selected thumbnail image in the second display area as an active window (para.0066- an application window associated with the selected UI control (604D) is displayed on second screen 104B; para.0067-0069).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yim et al. in view of Sirpal, by displaying associated application corresponding to selected thumbnail in the second display region, as disclosed by Klein et al, the motivation being to facilitate the selection and execution of an application in a second display region when another application is launched in a first display region (para.0007, 0064-Klein).

As to Claim 8, Yim et al. in view of Sirpal et al., as modified by Klein et al., disclose wherein the display control unit displays the inactive window that corresponds to the selected thumbnail image in an entirety of the second display area as the active window (Yim-fig.11Aa-para.0241-0242-icons of applications running in background may be displayed; Sirpal-fig.7-icons 602’, 604’ of inactive applications A1, A2 respectively; Klein-fig.6C-6D- when UI control 604D is selected, application window corresponding to UI control 604D is displayed on second display area 104B).

	As to Claim 15 is a method claim drawn to the apparatus of Claim 2 and is rejected for the same reasons as set forth above.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (US 2020/0389550) in view of Sirpal et al. (US 2012/0084690), further in view of Klein et al. (US 2021/0405695), and further in view of Yamamoto et al. (US 2011/0302529).
As to Claim 7, Yim et al. in view of Sirpal et al, as modified by Klein et al. do not expressly disclose, but Yamamoto et al. discloses: wherein, when any one of the thumbnail images displayed in the second display area is selected, the display control unit hides the thumbnail image (para.0045,0058-0059,0083).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yim et al. in view of Sirpal et al., as modified by Klein et al., with the teachings of Yamamoto et al., the motivation being to be able to adjust the number of displayed thumbnails images (Yamamoto-para.0067, 0088).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (US 2020/0389550) in view of Sirpal et al. (US 2012/0084690), further in view of Hiraishi (US 2014/0149904).
As to Claim 9, Yim et al. in view of Sirpal et al., do not expressly disclose, but Hiraishi discloses: wherein the display control unit displays the thumbnail image in a semi-transparent display form (para.0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yim et al. in view of Sirpal et al., by implementing the icons corresponding to inactive application windows (of Yim, Sirpal) in a semi-transparent form, as disclosed by Hiraishii, the motivation being to provide indication that the thumbnail is not selectable, thus preventing a user from selecting unavailable image repeatedly.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 have been considered but are moot in view of new ground of rejections as necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DISMERY MERCEDES/Primary Examiner, Art Unit 2627